Plaintiff sued his wife for a separation from bed and board on the ground of alleged cruel and outrageous treatment, and she in turn reconvened for a like separation on similar grounds.
The trial judge nonsuited both demands, and also allowed the wife alimony pendente lite of $10 per week. *Page 230 
The husband appealed from both judgments. The wife has neither appealed nor answered the appeal.
                               I.
The sum and substance of what plaintiff has shown is that his wife struck him with a vase; but the evidence is equally clear that she did so only after he had first struck her with his hands.
The district judge evidently saw nothing proved but this, and rightly concluded that it afforded no ground for awarding the husband a separation. And we fully agree with him.
                               II.
The evidence shows that the husband has an income of $140 a month derived from the rent of certain real estate belonging to him but held by a corporation formed for that purpose just at the time this suit was filed, and owned and controlled by him.
The trial judge allowed the wife alimony pendente lite of $10 per week. We are not prepared to say that the allowance was excessive. It is true the wife has a house given her in part by her husband, in one side of which she lives; the other side being rented for $25 per month. But out of this she has taxes and insurance to pay and owes $46 per month homestead charges. She also gets $10 per week for the board of one married daughter and husband and child, and $5 per week for the board of one unmarried daughter. But this leaves no room for profit.
                             Decree.
For the reason assigned the judgments appealed from are affirmed. *Page 231